Citation Nr: 0404878	
Decision Date: 02/20/04    Archive Date: 02/27/04	

DOCKET NO.  03-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance at the full-time rate 
pursuant to the provisions of 38 U.S.C.A. Chapter 30 (West 
2002) for school attendance from August 26, 2002 through 
October 13, 2002.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to September 1994.


This matter arises from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  For the period from August 26, 2002 through October 13, 
2002, the veteran pursued eight-credit hours of training at 
St. Philip's College.

3.  The eight-credit hours taken by the appellant at St. 
Philip's college from August 26, 2002 to October 13, 2002, 
represented half-time training.


CONCLUSION OF LAW

The appellant's claim for educational assistance pursuant to 
38 U.S.C.A. Chapter 30 for the period from August 26, 2002, 
and through October 13, 2002, at more than half-time rate is 
legally insufficient and must be denied as a matter of law.  
38 U.S.C.A. §§ 3680, 5107 (West 2002); 38 C.F.R. §§ 21.4270 
(c), 21.7135, 21.7152 (2003); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that educational assistance should be 
paid at the full-time rate for her training at St. Philip's 
College from August 26, 2002 through October 13, 2002.  

She asserts that an additional 24 hours of clinical 
instruction per week should balance out her overall 
attendance for this semester, thereby rendering her school 
attendance from August 26, 2002 to the end of this semester 
as full-time in nature.

The pertinent laws and regulations in this case are as 
follows.  The educational institution must certify the 
veteran's enrollment before she may receive educational 
assistance.  This certification shall be in a form and shall 
contain such information as specified by the Secretary.  See 
38 C.F.R.§ 21.7152.  If a veteran reduces the rate of 
training by withdrawing from part of a course, VA will reduce 
educational assistance effective the first date on which the 
reduction occurs.  See 38 C.F.R. § 21.7135 (f).  

In the instant case, the veteran's school, St. Philip's 
College, initially certified that the veteran would be 
pursuing full-time training (12-credit hours) for the 
semester beginning August 26, 2002 and ending December 15, 
2002.  However, the certifying official for the school 
subsequently submitted an amended enrollment certification, 
whereby he indicated that the veteran would be pursuing only 
eight-credit hours from August 26, 2002 through December 15, 
2002.  This equates to 1/2 time training.  See 38 C.F.R. 
§ 21.4270 (c).  On October 14, 2002, the veteran then began a 
clinical course that increased her training time to full-
time, effective that date.

The veteran has not contended, nor does the record otherwise 
indicate, that she pursued more than half-time training 
(eight-credit hours) for the period from August 26, 2002 
through October 13, 2002.  This is true, notwithstanding that 
she subsequently interned in a clinic or hospital setting for 
eight-hours a day, three days a week, during the subsequent 
eight-week period.  Given this, the Board finds no reasonable 
basis upon which to predicate a grant of the benefit sought 
on appeal, i.e., educational assistance paid at more than 
half-time rate for the period from August 26, 2002 through 
October 13, 2002.

In effect, the veteran has requested extraordinary equitable 
relief in this case; such relief exceeds the Board's 
authority.  See 38 U.S.C.A. § 503(b) (West 2002); see also 
Schleis v. Principi,  3 Vet.App. 415, 418 (1992).  

Because the veteran has failed to state a claim for which 
relief can be granted, her appeal must be denied.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000) (now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) is not for application.  


ORDER

Educational assistance pursuant to 38 U.S.C.A. Chapter 30 for 
training pursued from August 26, 2002,to October 13, 2002 at 
more than the half-time rate is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





